DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III (Figures 10-11) readable on claims 4, 6-7, 9-10, 14, 16-17, and 19-20 in the reply filed on 06/29/2022 is acknowledged.

Claims 5, 8, 15, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9-10, 19 are objected to because of the following informalities: 
Claim 9 (line 1), claim 10 (line 1), “wherein analyzing” should be changed to --wherein the analyzing--.
Claim 9 (line 2), claim 10 (line 2), “with different exposures” should be changed to --with the different exposures --.
Claim 19 (lines 4-5), “the statistics of color components” should be changed to --the statistics of different color components--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (line 2) recites limitation “a single HDR frame;” it is unclear that limitation “a single HDR frame” as recited in claim 6 (line 2) is the same or different from limitation “a high dynamic range (HDR) frame” recited in claim 4 (line 7).  It should be noted that in figure 10, there is only one “HDR image IMGHDR” outputted from pixel fusion circuit 1002.
Claim 6 (line 3) recites limitation “the HDR frame;” it is unclear that limitation “the HDR frame” as recited in claim 6 (line 3) refers to limitation “a single HDR frame” recited in claim 6 (line 2) or limitation “a high dynamic range (HDR) frame” recited in claim 4 (line 7).


Claim 16 (line 3) recites limitation “a single HDR frame;” it is unclear that limitation “a single HDR frame” as recited in claim 16 (line 3) is the same or different from limitation “a high dynamic range (HDR) frame” recited in claim 14 (line 7).  It should be noted that in figure 10, there is only one “HDR image IMGHDR” outputted from pixel fusion circuit 1002.
Claim 16 (line 4) recites limitation “the HDR frame;” it is unclear that limitation “the HDR frame” as recited in claim 16 (line 4) refers to limitation “a single HDR frame” recited in claim 16 (line 3) or limitation “a high dynamic range (HDR) frame” recited in claim 14 (line 7).

Claim 7 is rejected as being dependent from claim 6.
Claim 17 is rejected as being dependent from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9-10, 14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SENDIK et al. (US 2021/0392274) in view of Takayama et al. (US 9,030,574).
Regarding claim 14, SENDIK et al. discloses an image processing apparatus (camera 200, figure 2) comprising:
a white balance gain estimation circuit, arranged to analyze a plurality of exposure frames with different exposures to generate a plurality of sets of white balance gain settings (white balance component 225 generates a set of white balance values based on merge information from the HDR merge of the exposures, figures 2, 5, operation 515, paragraphs [0035], [0037]-[0039], [0051], [0060]).
a white balance compensation circuit, arranged to apply the white balance gain table to a high dynamic range (HDR) frame to generate a white balance compensated HDR frame (white balance component 225 determines the white balance for one or more regions of an image using various white balancing techniques, the white balance of each pixel in the image data is adjusted based on the applied one or more gains, figures 2, 5, operation 520, paragraphs [0035], [0038]-[0041], [0051], [0061]).
SENDIK et al. fails to disclose to combine the plurality of sets of white balance gain settings to generate a white balance gain table.
However, Takayama et al. discloses the flash memory 142 stores a white balance gain setting table 200, figures 4, 6, column 4, line 55 – column 5, line 29, column 6, lines 1-40. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in SENDIK et al. by the teaching of Takayama et al. in order to correct the white balance so that suitable colors are reproduced also at the time of high sensitivity can be provided (column 13, lines 59-62).

Regarding claim 16, SENDIK et al. discloses a splitting circuit (processor unit 205 executes operation 510 to divide the image data into a set of illumination segments based on the HDR merge, figure 5, paragraph [0059]), arranged to generate the plurality of exposure frames from splitting a single HDR frame; 
wherein the HDR frame is derived from the single HDR frame (white balance component 225 determines the white balance for one or more regions of an image using various white balancing techniques, the white balance of each pixel in the image data is adjusted based on the applied one or more gains, figures 2, 5, operation 520, paragraphs [0035], [0038]-[0041], [0051], [0061]).

Regarding claim 19, SENDIK et al. discloses wherein for an exposure frame included in the plurality of exposure frames, the white balance gain estimation circuit obtains statistics of different color components in the exposure frame, and generates a set of white balance gain settings according to the statistics of color components in the exposure frame (SENDIK et al. discloses multiple scene regions may be automatically divided into individual segments, i.e., to obtain statistics of different color components in the exposure frame, and white balance gains may be estimated based on the segments, and a white balance (or color balance) may refer to the adjustment of the intensity of various colors in an image (typically red, green, and blue primary colors), paragraphs [0017]-[0018], [0051], [0059]-[0060]).

Regarding claim 20, SENDIK et al. discloses wherein for an exposure frame included in the plurality of exposure frames, the white balance gain estimation circuit performs feature extraction upon the exposure frame to obtain features in the exposure frame, and generates a set of white balance gain settings according to the features in the exposure frame (SENDIK et al. discloses multiple scene regions may be automatically divided into individual segments, i.e., to perform feature extraction upon the exposure frame to obtain features in the exposure frame, and white balance gains may be estimated based on the segments, and a white balance (or color balance) may refer to the adjustment of the intensity of various colors in an image (typically red, green, and blue primary colors), paragraphs [0017]-[0018], [0051], [0059]-[0060]).

Regarding claims 4, 6, 9-10, claims 4, 6, 9-10 are method claims corresponds to apparatus claims 14, 16, 19-20; therefore, claims 4, 6, 9-10 are rejected for the same reasons given in claims 14, 16, 19-20.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over SENDIK et al. (US 2021/0392274) in view of Takayama et al. (US 9,030,574) further in view Benchemsi et al. (US 2017/0359498).
Regarding claim 17, SENDIK et al. and Takayama et al. fail to disclose a pixel fusion circuit, arranged to generate the single HDR frame by performing pixel fusion according to pixel data derived from a plurality of frames with different exposures.
However, Benchemsi et al. discloses a pixel fusion circuit, arranged to generate the single HDR frame by performing pixel fusion according to pixel data derived from a plurality of frames with different exposures (Benchemsi et al. discloses processor 102 performs image fusion, figures 1, 7, operation 715, paragraph [0062], and generates high dynamic range (HDR) image frame, figures 1, 7, operation 720, paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in SENDIK et al. and Takayama et al. by the teaching of Benchemsi et al. in order to generate an HDR image frame by using radiance amp and a fused image (paragraph [0118]).

Regarding claim 7, claim 7 is a method claim corresponds to apparatus claim 17; therefore, claim 7 is rejected for the same reasons given in claim 17.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velarde et al. (US 8,947,555) discloses white balance optimization with high dynamic range images.
Lin et al. (US 9,516,290) discloses white balance method in multi-exposure imaging system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/05/2022